318 F.2d 406
James Bell YAGER, Appellant,v.Luther THOMAS, Warden, Appellee.
No. 15230.
United States Court of Appeals Sixth Circuit.
June 13, 1963.

1
James Bell Yager, in pro. per.


2
John B. Breckinridge, Atty. Gen. of Ky., John B. Browning, Asst. Atty. Gen. of Kentucky, Frankfort, Ky., for respondent-appellee.


3
Before WEICK and O'SULLIVAN, Circuit Judges, and PECK, District Judge.

ORDER.

4
The within cause involves the appeal of James Bell Yager from the denial of his petition for writ of habeas corpus by the United States District Court for the Western District of Kentucky. Petitioner, a prisoner in the Kentucky State Penitentiary at Eddyville, Kentucky, sought, by his petition for habeas corpus, an order directing Kentucky prison authorities to bring him before a Federal Grand Jury so he could give evidence of his knowledge of some undefined claims of violation of the tax laws of the United States by undisclosed persons. No Grand Jury has been convened to consider the subject of this petitioner's claimed knowledge. The appeal to this Court is without merit and completely frivolous.


5
Now, therefore, it is ordered that the judgment of the District Court be, and it is, hereby affirmed.